Citation Nr: 1714998	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-04 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral hearing loss disability, and if so, whether service connection for a bilateral hearing loss disability is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection for tinnitus is warranted.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to service connection for obsessive compulsive disorder (OCD).  

5.  Entitlement to an initial compensable disability rating for the service-connected allergic rhinitis.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the July 2011 rating decision, the RO reopened a previously denied claim of service connection for bilateral hearing loss because new and material evidence had been received to reopen the previously denied claim; however, the RO denied the claim of service connection for bilateral hearing loss on the merits.  The Veteran timely appealed to the Board.  

Although the RO reopened the previously denied claim of service connection for bilateral hearing loss, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In the October 2013 rating decision, the RO granted service connection for allergic rhinitis and assigned an initial 0 percent (noncompensable) disability rating, effective from May 21, 2012; denied service connection for OSA and OCD, and confirmed and continued a prior denial of service connection for tinnitus because new and material evidence had not been received to reopen the previously denied claim.  The Veteran timely appealed to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for OCD and OSA; the reopened claim of service connection for hearing loss; as well as the claim for an initial compensable rating for the service-connected rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2009 rating decision, the RO denied claims of service connection for hearing loss and tinnitus because there was no current diagnosis of hearing loss and the Veteran's tinnitus was unrelated to service.  

2.  Presuming its credibility, the evidence associated with the record since February 2009 relates to an unestablished fact necessary to substantiate the claim of service connection for a hearing loss disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a hearing loss disability.  

3.  Presuming its credibility, the evidence associated with the record since February 2009 relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  

4.  The Veteran's tinnitus, as likely as not, had its onset during service.  




CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By November 2008, September 2010, and May 2011 correspondence, VA notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include what was necessary to reopen his previously denied claims; the notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the previously denied claims of service connection for hearing loss and tinnitus are reopened, and the reopened claim of service connection for tinnitus is granted.  Accordingly, no additional discussion of VA's duty to assist the Veteran in the development of his claims with regard to hearing loss and tinnitus is necessary at this juncture.  The appellant has not identified any pertinent evidence that remains outstanding with respect to these claims.  VA's duty to assist is met.

II.  New and Material Evidence

The Veteran's original claims of service connection for hearing loss and tinnitus were denied by the RO in a February 2009 rating decision.  According to a November 2008 statement in support of his claims, the Veteran indicated that he failed a hearing test in 2002 when he joined the Navy Reserves.  

At the time of the February 2009 rating decision, the evidence included the Veteran's service treatment records (STRs) and a December 2008 VA examination report which notes the Veteran's complaints of ringing in his ears, and a report that he was exposed to acoustic trauma during service.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records (STRs) indicate that some degree of hearing loss was noted in the right ear on the Veteran's May 1991 entrance examination.  More specifically, the Veteran's pure tone threshold was 30 decibels at 4000 Hz in the right ear.  Pure tone thresholds were within normal limits at 500 Hz through 3000 Hz bilaterally, and at 4000 Hz in the left ear.  The hearing loss was noted in the Veteran's physical profile, but the Veteran was found qualified for service, and a hearing loss for VA purposes was not demonstrated at entry.  

The Veteran's hearing was shown to be within normal limits bilaterally according to a November 1993 retention examination audiogram.

However, according to a January 1994 audiogram, the Veteran's pure tone threshold was 35 decibels at 4000 Hz in the right ear.  Pure tone thresholds were within normal limits at 500 Hz through 3000 Hz bilaterally, and at 4000 Hz in the left ear.  The audiogram also noted that the Veteran was routinely exposed to hazardous noise.  

The December 2008 VA examination report provided audiometric findings and concluded that the Veteran did not have a hearing loss disability for VA purposes.  The Veteran's subjective reports of tinnitus were noted, but the examiner opined that the tinnitus was unrelated to in-service noise exposure.  

The February 2009 rating decision denied the claims of service connection for hearing loss and tinnitus based on the examiner's findings that there was no current hearing loss disability and the Veteran's tinnitus was not related to in-service noise exposure.  The Veteran did not appeal that determination and it became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The February 2009 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In addition, no evidence that was relevant to the issues of hearing loss or tinnitus was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the February 2009 decision with respect to those claims.  38 C.F.R. § 3.156(b) (2016).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the February 2009 rating decision, additional evidence has been added to the record, including statements from the Veteran in support of his claims dated September 2010, October 2011, and March 2012; an October 2011 lay statement from the Veteran's wife; and a private audiology report dated May 2012.  

The Veteran's statements indicate that the Veteran has trouble hearing, and has ringing in his ears.  He reported that he was exposed to excessive noise in service and that his doctor reportedly found scarring in one of his ears.  The wife's lay statement indicates that she has noticed the Veteran's difficulty hearing.  She also reported that the Veteran has not had any additional acoustic trauma since service.  

The May 2012 private audiometric testing indicates that the Veteran has a bilateral noise-notch, high frequency sensorineural hearing loss consistent with his history of shooting left-handed; and, tinnitus secondary to the hearing loss/in-service acoustic trauma.  

Presuming the credibility of this evidence, it is new and material because it provides audiometric testing results showing a possibility that the Veteran's hearing is worse since the December 2008 VA examination, and it provides an opinion linking any such hearing loss and tinnitus to service.  Neither the May 2012 audiometric testing, nor the statements of the Veteran and his spouse were previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for hearing loss and tinnitus.  As the new evidence addresses the reasons for the prior denials, it is material and the claims of service connection for hearing loss and tinnitus may be reopened.  

The reopened claim of service connection for tinnitus is addressed below, and the reopened claim of service connection for hearing loss is addressed in the REMAND which follows.



III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran seeks service connection for tinnitus.  He asserts that his tinnitus had its onset during service.  See July 2014 and October 2014 statements.  The current record shows a diagnosis of tinnitus.  See December 2008 VA examination report; June 2011 and March 2012 private treatment records.  Moreover, the STRs, as noted above, show that the Veteran was routinely exposed to hazardous noise during service.  

Based on the foregoing, the Board finds that service connection for tinnitus is warranted, with all doubt being resolved in the Veteran's favor.  The Veteran is competent to report when he first noticed ringing in the ears, as this is the type of symptom capable of lay observation.  Furthermore, the record contains a medical diagnosis of tinnitus, and also shows that the Veteran was only exposed to hazardous noise during service, but not otherwise.  As there is no reason to doubt the Veteran's credibility with regard to his assertions as to the onset of his tinnitus and the continuity of such symptomatology since service to the present, and no medical evidence to suggest some other etiology, the criteria for service connection for tinnitus are met, and service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


ORDER

New and material evidence to reopen the claim of service connection for a hearing loss disability has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for tinnitus has been received; the claim is reopened, and service connection for tinnitus is granted.  


REMAND

The Veteran seeks an initial compensable rating for the service-connected rhinitis.  The Veteran's rhinitis is rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under that code, a 10 percent disability rating is assigned when the allergic or vasomotor rhinitis is without polyps, but is manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  

A June 2013 QTC examination concluded on a fee basis for VA indicates that the Veteran does not have polyps; and, that the rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

However, the June 2013 examination report also notes that the Veteran requires continuous use of oral antihistamines for control of his rhinitis.  The effect of medication is not contemplated in the rating criteria for rhinitis, and the Board may not deny entitlement to a higher (compensable) rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Because the VA examiner noted that the Veteran required continuous medication for control of his rhinitis, but did not indicate what effect, if any, the medication had on his rhinitis condition, another examination is necessary to decide the claim.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159.  

Regarding the reopened claim of service connection for a hearing loss disability, the Veteran's STRs show that some degree of hearing loss was shown at entry into service; and, that some degree of hearing loss was shown at discharge, with the Veteran's November 1994 discharge examination showing that the Veteran had a pure tone threshold of 35 decibels at 4000 Hz in his right ear.  At all other frequencies, the pure tone thresholds were within normal limits.  

A January 1994 reference audiogram notes that the Veteran was routinely exposed to hazardous noise in service, and the Veteran has credibly reported that his tinnitus began during service.  

While it appears that the Veteran's hearing loss noted at entry did not undergo a significant change during service; and, that the Veteran's hearing loss at the time of the November 1994 audiogram does not show a hearing loss for VA purposes at the time of discharge, it does appear to show a slight decrease in hearing at the time of discharge.  

Private treatment records show that the Veteran's left tympanic membrane was abnormal, with a white area on the tympanic membrane and sclerosis in June 2011.  Additionally, this report notes bilateral tinnitus.  A May 2012 private audiogram from the same provider appears to show some degree of hearing loss in both ears, but it is not altogether clear as to whether the Veteran's right ear hearing loss meets the definition of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Given the grant of service connection for tinnitus, and the possibility that the Veteran may now have a hearing loss for VA purposes, another VA examination is necessary to decide the claim.  38 C.F.R. § 3.159.  Moreover, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Regarding the Veteran's claim of service connection for OCD, the STRs show that the Veteran reported "nervous trouble of any sort" by checking the corresponding box on his May 1991 entrance examination report of medical history.  No psychiatric disorder was noted on the medical examination report.  However, on his September 2012 claim form, the Veteran explained that he was trained during service to have all of his property and dress kept neat all the time, and now he has arguments with his wife and kids about keeping things in order.  Accordingly, the Veteran asserts that his OCD had its inception during service.  

VA examinations in August 2013, and January 2015 note a diagnosis of OCD, but do not contain an opinion as to its likely etiology.  Such opinion is necessary to decide the claim.  38 C.F.R. § 3.159.  

Finally, the Veteran asserts that his OSA had its onset during service.  The Agency of Original Jurisdiction (AOJ) denied the claim without providing the Veteran with a VA examination.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  

In this case, the Veteran asserts that his OSA had its onset during service.  The post-service medical evidence of record shows a current diagnosis of OSA and the use of a CPAP machine.  

Even though the STRs do not show complaints or treatment for OSA during service, this alone does not preclude a finding of in-service onset.  In other words, a lack of treatment for OSA during service does not, in and of itself, mean that the condition did not exist at that time.  A medical opinion is therefore necessary to decide the claim given that the Veteran has reported that his OSA is related to service.  38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records generated since September 2015 that are not currently of record; and, with appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to his claims on appeal.  

2.  After obtaining relevant records, to the extent possible, schedule the Veteran for a VA examination by an authorized audiologist with appropriate expertise to determine the nature and etiology of any bilateral hearing loss.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current hearing loss, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he first noticed a hearing loss during service, and has noticed it since that time, as well as a notation on a January 1994 audiogram indicating that the Veteran was routinely exposed to hazardous noise during service.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After obtaining relevant treatment records, to the extent possible, schedule the Veteran for an appropriate examination to determine the likely etiology of the OSA, as well as the current extent and severity of the service-connected rhinitis.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to onset of his OSA, as well as the history with regard to medications used to treat his rhinitis.  The examination report should note that review.  All necessary testing and evaluation should be performed.

The examiner should opine as to whether the Veteran's OSA is, at least as likely as not (a 50 percent or higher probability) related to disease or injury in service, including whether it had its onset during service and/or whether it is secondary to the service-connected rhinitis.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or examination by another physician would be useful in rendering an opinion.

With regard to the service-connected rhinitis, the examiner should opine as to the effect of medication on the severity of the rhinitis, including, but not limited to, whether absent medication, if the Veteran's rhinitis would, as likely as not, result in polyps and/or greater than 50 percent obstruction of nasal passage on both sides, and/or complete obstruction on one side.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After obtaining relevant treatment records, to the extent possible, schedule the Veteran for an appropriate examination to determine the likely etiology of the OCD.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner(s) for the pertinent medical and other history, including the Veteran's reported history with regard to onset of his OCD symptoms.  The examination report should note that review.  All necessary testing and evaluation should be performed.

The examiner should opine as to whether the Veteran's OCD is, at least as likely as not (a 50 percent or higher probability) related to disease or injury in service, including whether it had its onset during service.  All opinions must be accompanied by a complete rationale and the examiner should consider the Veteran's self-reported history with regard to onset and observable symptoms.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or examination by another physician would be useful in rendering an opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Then, readjudicate the claims of service connection for a bilateral hearing loss disability, OSA, OCD, and entitlement to an initial compensable rating for the service-connected rhinitis.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


